iniernal revenue service appeals_office release number release date date date address certified mail dear department of the treasury employer identification no a person to contact employee id number tel fax form required to be filed tax years forward this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date our adverse determination was made for the following reason s based on the examination of your records it has been determined that you do not meet the requirements of an organization described under sec_501 you are not operated exclusively for charitable educational or any other exempt purposes you did not engage primarily in activitics that accomplish one or more of the exempt purposes specified in section - c more than an insubstantial part of your activities were in furtherance of a non-exempt purpose you are operated for a substantial private purpose because you are operated for the benefit of private rather than public interests contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropnate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that vou have to file a petition in the us tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts addresses for vour notice_of_deficiency for taxpaver advocate tel ephone numbers and if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen a skinder appeals team manager enclosure notice helpful contacts for your notice_of_deficiency tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examinations ormsby station court suite a-stop louisville ky date taxpayer_identification_number tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sracerely renee b wells acting director exempt_organizations examinations enclosures publication publication report of examination form 886a deparment of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibi year period ended 20xx 20xx legend org - organization name treasurer companies _ poa poa qfe ra-1 ra-2 co-3 co-4 motto mottc treasurer cpa cfa rp co-1 co-z date dnf ath xx gy g issue whether org org continues to meet the requirements of internal_revenue_code irc sec_501 and therein continues to qualify for exemption from federal_income_tax facts org was granted tax-exempt status as an sec_501 in january 19xx during the years in question org's primary activity was the operation of a weekly motto at the motto pull-tabs were also sold at the mottos the workers were required in sign-in the sign-in sheets contained two columns labeled name and team group marks were also made on the sign-in sheets such as left early share share tc dance i ke hc ke girls soccer hc fbla and other marks that summarizes the groups that worked on may 20xx an interview was conducted with the treasurer treasurer treasurer stated the following e e e e the form_990 for 20xx that was filed contains some additional financial information that does not belong to org the books were kept by cpa and contain a small amount of fundraising activity for another organization prior to the audit org did not issue and forms w-2 w-2g or 1099-misc the primary activity of the organization is motto the athletic director makes the determination on what athletic team receives funds from org org does not have any formal discussions concerning the activities or financial transactions the discussions are usually in the hallway or by telephone no documentation or formal approvals for fund disbursements exists only one meeting is held each year with very brief minutes being kept parents and children of different organizations work the motto for org there is no direct compensation to a certain group based off of the amount of motto that was worked this organization does not have a reward system for the workers treasurer is paid dollar_figure per month for her duties as treasurer she prepares the quarterly reports forms maintains the checkbooks and other related duties cpa is the primary motto operator on may 20xx later in the day a telephone call was placed to treasurer from poa power_of_attorney office treasurer stated that there is no formal or informal policy that other organizations receive money for working motto it is assumed that if you help you get money treasurer did not know what the shares and other marks on the sign-in sheets indicated she stated that cpa should know form acrev department of the treasury - internal_revenue_service page -1- department of the treasury- internal_revenue_service form 886a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx on july 20xx an interview was conducted with cpa motto chairperson secretary and poa poa was also present the interview was conducted at poa office the following statements were made by cpa e e e e e e e e e she was the motto chairperson and secretary for org in 20xx 20xx she attended every motto she attended the mottos as a volunteer she would ask friends and people affiliated with org to work motto some of the workers were rotc soccer basketball and co-1 she guesses that she was in charge of the mottos she recently went through a divorce and can not really remember that much she does not know what the shares and other marks on the motto sign-in sheets indicated she stated that treasurer would know she stated that on the checks the memo january cpa and correction to jan feb cpa meant that cpa dropped the checks off to the front desk of co-1 training center her daughter belonged to co-1 during that time cpa's husband was loaded and cpa always paid the fees related to her daughter's expenses at co-1 cpa did not have to work fundraisers to get credits she guesses that co-1 had individual accounts she did run a pizza fundraiser at co-1 and did not know if a portion of the sales went into the account of the seller she suggested that speak with ra-1 to find out what happens to the money that co-1 receives from org it was up to the org board if other organizations received money in exchange for working motto it was out of her control during 20xx org conducted approximately sessions during 20xx org conducted approximately sessions gross_receipts were as follows motto idollar_figure dollar_figuredollar_figure year december 20xx december 20xx org used a motto work force from multiple different tax-exempt and a for-profit organization in exchange for working a mottos the organization that provided workers would receive a donation this donation was based off of the net profit of the motto pull-tabs dollar_figuredollar_figure dollar_figuredollar_figure total dollar_figuredollar_figure dollar_figuredollar_figure co-2 co-2 is a for-profit group that was the primary motto force in the years in question members of co-2 received a portion of the donation placed into the individual accounts these accounts were used to offset the cost of being in gymnastics in 20xx org wrote checks labeled as donations to other entities in exchange for working motto the total amount was dollar_figuredollar_figure in 20xx co-2 received checks totaling dollar_figuredollar_figure from working the mottos this is the sign-in sheets co-2 provided of the workforce of the total donations according to form avrev page -2- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx in 20xx org cheerleaders received checks totaling dollar_figuredollar_figure from working the mottos this is of the total donations according to the sign-in sheets org cheerleaders provided of the workforce in 20xx co-3 received checks totaling dollar_figuredollar_figure from working the mottos this is of the total donations according to the sign-in sheets co-3 provided of the workforce in 20xx co-4 received checks totaling dollar_figuredollar_figure from working the mottos this is of the total donations according to the sign-in sheets co-4 provided of the workforce on january 20xx the office of charitable gaming issued a notice of violation to org the violation stated during the a quarter of 20xx the organization donated to co-2 co-1 dollar_figuredollar_figure for working their game in addition co-2 is not known to possess a charitable tax exempt status org was fined dollar_figure for this violation on july 20xx an interview was held with the ra-2 ra-2 is the record keeper for co-2 ra-2 indicated that co-2 would receive a check from org along with a list of people that worked the mottos credits would be applied to the individual workers accounts the accounts are used to offset the personal expenses associated with being in gymnastics documentation concerning the exempt and non-exempt activities was requested for org org was unable to provide any documentation concerning the tax-exempt activities of the organization org does have one meeting per year and provided the minutes from the meeting the primary discussion was motto related at the mottos the average workforce was made up of people taken from the sign-in sheets these individuals would sell the pull-tabs sell motto paper sell motto computers and handle the session records org also paid a security guard a janitor and treasurer handled the books in state all workers involved with charitable gaming must be volunteers as of the writing of this report the form_990 for the year ended december 20xx has not been filed law sec_501 of the internal_revenue_code exempts from taxation organizations described in subsection c or d under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501of the code exempts from taxation corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but onlyif no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office is carrying on propaganda or otherwise attempting to influence sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational or scientific purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual form acrev page -3- department of the treasury - internal_revenue_service form 886a deparment of the oe intemal revenue service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx sec_1 c - a provides in part that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 of the income_tax regulations provides c operational test-- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activitie sec_1s not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that the burden_of_proof is on the organization to establish that it is not organized and operated for the benefit of private interests 71_tc_102 provides in part that the word exclusively does not mean solely or without exception an organization which engages in nonexempt activities can obtain and maintain exempt status so long as such activities are only incidental and insubstantial 81_tc_958 neither the internal_revenue_code the regulations nor the case law provide a general definition of insubstantial for purposes of c this is an issue of fact to be determined under the facts and circumstances of each particular case world family corp v commissioner supra pincite in make a joyful noise inc v commissioner 56_tcm_1003 the court held that operating regularly scheduled motto games on behalf of other exempt_organizations was a trade_or_business unrelated to the organization's exempt purposes in that case the court concluded that the petitioner failed to carry its burden of proving that its participation in motto games was an insubstantial part of its activities in p l l scholarshi82_tc_196 the tax_court held that petitioner was not operated exclusively for exempt purposes under the provisions of sec_501 lr c and sec_1 c - i c income_tax regs therefore it is not exempt from federal_income_tax petitioner was incorporated as a nonprofit corporation for the purpose of raising money to be used for providing college scholarships the money was raised from the operation of motto games on the premises of a commercial establishment the court stated that after careful consideration of the entire record this court finds that the petitioner has not carried its burden of showing that it was operated exclusively for an exempt_purpose under the required standards the court further stated that since the record in this case does not show that the petitioner was operated exclusively for exempt purposes but rather indicates that it benefited private interests exemption was properly denied form acrev department of the treasury - internal_revenue_service page -4- ea 886a department of the teasing internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx in 75_tc_127 the court held that part of petitioner's net_earnings inured to the benefit of private shareholders or individuals and that petitioner was not exempt as an organization described in sec_501 of the internal_revenue_code of the court stated that the burden falls upon petitioner to establish the reasonableness of the compensation the court indicated that by basing compensation upon a percentage of petitioner's gross_receipts apparently subject_to no upper limit a portion of petitioner's earnings was being passed on to an individual the court stated that the statute specifically denies tax exemption where a portion of net_earnings is paid to private shareholders or individuals we hold here that paying over a portion of gross earnings to those vested with the control of a charitable_organization constitutes private_inurement as well all in all taking a slice off the top should be no less prohibited than a slice out of net revrul_69_383 1969_2_cb_113 jan provides in part that under certain circumstances the use of a method of compensation based upon a percentage of the income of an exempt_organization can constitute inurement of net_earnings to private individuals for example the presence of a percentage compensation agreement will destroy the organization's exemption under sec_501 of the code where such arrangement transforms the principal activity of the organization into a joint_venture between it and a group of physicians 31_tc_141 or is merely a device for distributing profits to persons in control 276_f2d_476 470_f2d_849 held in part that tax exemption is a privilege a matter of grace rather than right in accordance with the statutory recordkeeping requirement an organization must keep records adequate to determine the full nature of its operations and show that its net_earnings do not inure in part to the benefit of private individuals 640_fsupp_96 d c cir missing funds and lack of adequate_records made it impossible for organization to meet its burden of showing that its operations were primarily for religious or charitable purposes and that nothing inured to the benefit of its members and provided independent grounds for rejecting its claim to tax-exempt status revocation is appropriate in a case where the organization fails to maintain any records or maintains inadequate records without adequate_records the organization cannot carry its burden that no part of the organization's net earings inure to the benefit of private individuals 588_fsupp_693 d c cir the organization failed to provide any information on its operation and finances failed to provide sufficiently detailed evidence as to the nature of its charitable disbursements and the information submitted was insufficient to demonstrate positively that a portion of its earnings didnot inure to private individuals 73_tc_196 aff'd 631_f2d_736 7th cir cert_denied u s no bookkeeping procedures were instituted despite advice from organization's accountant that inability to document what happened to the money would be troublesome if the organization was audited the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66s ct am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 form a rev department of the treasury - intemal revenue service page -5- form 886a deparment of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20kx taxpayer's position on a conference call november 20xx org indicated that they may agree to the revocation on a letter dated december 20xx the poa indicated that org will be appealing the issues we are in receipt of your november 20xx letter on the above named entity after consultation with the officers and directors they have chosen not to accept your settlement proposal in this case they do not feel since they are shutting down and have turned in their gaming license that they should have to revoke their tax exempt status back to january 20xx government's position based off of the information that you have furnished of org's time and financial activity was devoted to charitable gaming activities at the charitable gaming sessions of the workforce was compensated during 20xx 20xx of the income came from the charitable gaming operations these charitable gaming operations are not related to an exempt activity and are a source of unrelated_business_income during 20xx 20xx of the time was devoted to charitable gaming operations these charitable gaming operations are not related to an exempt activity and are a source of unrelated_business_income gross_income from you exempt_function activities was dollar_figure of your gross_income came from your charitable gaming activities you are operated similar to the organizations described in make a joyful noise v commissioner people of god community y commissioner and p l l scholarship fund v commissioner those cases involved organizations engaged primarily in fund raising activities through motto games the courts held that neither organization qualified for exemption under sec_501 c of the interna revenue code because they were not operated exclusively for exempt purposes because a substantial part of your activities is not in furtherance of an exempt_purpose we have determined that you are not operated exclusively for an exempt_purpose pursuant to sec_501 of the internal_revenue_code and sec_1_501_c_3_-1 of the income_tax regulations org does not have any other activity besides the charitable gaming sessions the workforce at the gaming sessions is made up of people from other organizations these other organizations worked motto in exchange for compensation org was basically running a turn-key-operation for other organizations in the these other organizations worked motto in exchange for compensation this direct compensation based off of the net receipts per motto is a form of inurement area we have determined that a substantial amount of income from your motto operation inured to the private benefit of your motto workers in addition by engaging in substantial activities that serve private rather than public interests you are not operated exclusively for one or more exempt purposes pursuant to sec_1_501_c_3_-1 of the income_tax regulations see church in boston v commissioner and world family corp v commissioner form acrev department of the treasury - internal_revenue_service page -6- form 886a deparment of the treasury- internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx the fact the org is shutting down and have tumed in their gaming license is irrelevant during the periods under examination of the activities were related to a non-exempt purpose motto and pull-tabs and of the income was related to a non-exempt purpose motto and pull-tabs org's tax exempt status should be revoked effective january 20xx conclusion based on the analysis of your activities and the sources and amounts of your gross_income and expenses we have determined that you no longer meet the requirements for exemption under sec_501 of the internal_revenue_code you are operated similar to the organizations described in make a joyful noise v commissioner people of god community v commissioner and p l l scholarship fund v commissioner those cases involved organizations engaged primarily in fund raising activities through motto games the courts held that neither organization qualified for exemption under sec_501 of the internal_revenue_code because they were not operated exclusively for exempt purposes because a substantial part of your activities is not in furtherance of an exempt_purpose we have determined that you are not operated exclusively for an exempt_purpose pursuant to sec_501 c of the internal_revenue_code and sec_1_501_c_3_-1 of the income_tax regulations we have determined that a substantial amount of income from your motto operation inured to the private benefit of your motto workers by engaging in substantial activities that serve private rather than public interests you are not operated exclusively for one or more exempt purposes pursuant to sec_1_501_c_3_-1 of the income_tax regulations see church in boston vy commissioner and world family corp v commissioner based on the facts law and conclusions cited above we have determined that you no longer qualify for exemption under sec_501 of the intemal revenue code the tax exempt status of org will be revoked effective january 20xx org wil be responsible for filing form_1120 for all periods after january 20xx org 1s also responsible for filing the associated forms 11-c and any other tax retum that maybe required alternative position in the event that org remains tax-exempt is the motto income considered unrelated_business_income ubi in the event that org remains tax-exempt is the pull-tab income considered unrelated_business_income ubi facts same as above form acrev department of the treasury - internal_revenue_service page -7- department of the treasury - intemal revenue service form 886a explanation of items name of taxpayer org schedule no or exhibit year period ended 20kx 20xx law sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 which includes sec_501 sec_512 of the code provides that as a general_rule except as otherwise noted the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_512 regularly carried on by it less certain allowable deductions and modifications sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 of the code provides that the term unrelated_trade_or_business does not include any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation sec_1_513-1 of the regulations provides that gross_income of an exempt_organization subject_to tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions p g sec_1_513-1 of the regulations provides that in general any activity of an exempt_organization which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute trade_or_business within the meaning of sec_162 of the code is a trade_or_business for purposes of sections further the term trade_or_business generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether gross_income from a trade_or_business is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_5 a of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question-- the activities that is of producing or distributing the goods or performing the services involved-and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived form a rev department of the treasury - internal_revenue_service page -8- deparment of the treasury - internal_revenue_service schedule no or orm 886a explanation of items name of taxpayer org exhibit year period ended 20xx 20xx to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved sec_1_513-5 a in general -under sec_513 and subject_to the limitations in paragraph c of this section in the case of an organization subject_to the tax imposed by sec_511 the term unrelated_trade_or_business does not include any trade_or_business that consists of conducting motto games as defined in paragraph d of this section sec_1_513-5 b exception -the provisions of this section shall not apply with respect to any motto game otherwise excluded from the term unrelated_trade_or_business by reason of sec_513 and sec_1_513-1 relating to trades_or_businesses in which substantially_all the work is performed without compensation sec_1_513-5 c limitations motto games must be legal -paragraph a of this section shall not apply with respect to any motto game conducted in violation of state or local jaw no commercial competition -paragraph a of this section shall not apply with respect to any motto game conducted ina jurisdiction in which motto games are ordinarily carried out on a commercial basis motto games are ordinarily carried out on a commercial basis within a jurisdiction if they are regularly carried on within the meaning of sec_1_513-1 by for-profit organizations in any part of that jurisdiction normally the entire state will constitute the appropriate jurisdiction for determining whether motto games are ordinarily carried out on a commercial basis however if state law permits local jurisdictions to determine whether motto games may be conducted by for-profit organizations or if state law limits or confines the conduct of motto games by for-profit organizations to specific local jurisdictions then the local jurisdiction will constitute the appropriate jurisdiction for determining whether motto games are ordinarily carried out on a commercial basis sec_1_513-5 d mowo game defined -a motto game is a game of chance played with cards that are generally printed with five rows of five squares each participants place markers over randomly called numbers on the cards in an attempt to form a preselected pattern such as a horizontal vertical or diagonal line or all four corners the first participant to form the preselected pattern wins the game as used in this section the term motto game means any game of motto of the type described above in which wagers are placed winners are determined and prizes or other_property is distributed in the presence of all persons placing wagers in that game the term motto game does not refer to any game of chance including but not limited to keno games dice games card games and lotteries other than the type of game described in this paragraph issue is the motto operation of org org considered unrelated_business_income ubi taxpaver's position the taxpayer's position is unknown government's position form a rev department of the treasury - internal_revenue_service page -9- department of the treasury- internal_revenue_service form 886a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx the motto operation is considered a source of ubj the exclusion under sec_513 does not apply since the motto operation was conducted with compensated labor which is a violation of state law the motto operations are a business it was regularly carried on and it is not related to the exempt_purpose in addition the volunteer labor exclusion does not apply since substantially_all of the work force was compensated this is apparent with the checks written to other organizations in exchange for providing motto workers conclusion the motto operation is considered a source of ubi issue is the pull-tab operation of org considered unrelated_business_income ubi taxpayer's position the taxpayer's position is unknown government's position the pull-tab operation is a source of ubi the activity was a business it was regularly carried on and it is not related to the exempt_purpose in addition the volunteer labor exclusion does not apply since substantially_all of the work force was compensated this is apparent with the checks written to other organizations in exchange for providing motto workers conclusion the pull-tab operation is considered ubi form acrev department of the treasury - internal_revenue_service page -
